UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-7581


DEANTHONY DOANE,

                Plaintiff – Appellant,

          v.

HAROLD CLARKE, VDOC Director; LESLIE FLEMING, KMCC Warden;
J. H. ROBBIN, Sergeant KMCC; C/O R. W. DOWDY, KMCC; C/O E.
M. WALK, KMCC; C/O M. CORDLE, KMCC; C/O J. SHELTON, KMCC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00539-GEC-RSB)


Submitted:   March 7, 2017                 Decided:   March 8, 2017


Before SHEDD and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


DeAnthony Doane, Appellant Pro Se.         Nancy Hull Davidson,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     DeAnthony Doane appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion.            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.              Doane v. Clarke, No.

7:14-cv-00539-GEC-RSB (W.D. Va. Oct. 21, 2016).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                      2